DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s)1-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hoffman et al. (US 2010/0264875).
Regarding claim 1, Hoffman discloses a method, comprising: monitoring a consumption of power associated with an electronic device [107, Fig. 1A] during a high-power mode of operation of the electronic device [par 0038], wherein an alternating current (AC) power source is connected to a high-power supply during the high-power mode of operation [par 0030-0031, 0069-0070, Fig. 4C]; identifying a change in the power consumed by the electronic device [par 0071-0072]; and in response to said identifying a change in power, disconnecting the AC power source from the high-power supply [par 0072, 0074].
Regarding claim 2, Hoffman further discloses wherein the change in power results from a battery associated with the electronic device being fully charged [par 0072].
Regarding claim 3, Hoffman further discloses wherein the change in power results from the electronic device being placed in a standby mode of operation [par 0075].
Regarding claim 4, Hoffman further discloses wherein the AC power source is connected to a low-power supply during the standby mode of operation [par 0075].
Regarding claim 5, Hoffman further discloses wherein the low-power supply is used to charge a battery associated with the electronic device during the standby mode of operation [par 0075].
 Regarding claim 6, Hoffman further discloses further comprising monitoring a state of charge of a battery associated with the electronic device, wherein the high-power supply is configured both to charge the battery and to provide power when the electronic device is being used [par 0052].
Regarding claim 7, Hoffman further discloses wherein the change in power results from the electronic device no longer being used, and wherein the AC power source is disconnected from the high-power supply when both the battery is fully charged and the electronic device is no longer being used par 0075].

Regarding claim 8, Hoffman further discloses comprising: switching from the high-power mode of operation to a low-power mode of operation in response to disconnecting the AC power source from the high-power supply, wherein a low-power supply is configured to supply power to the electronic device during the low-power mode of operation; and monitoring, by the low-power supply, the consumption of power of the electronic device during the low-power mode of operation [par 0075].
Allowable Subject Matter
Claim 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest  “further comprising: identifying an increase in the power consumed during the low-power mode of operation; and in response to identifying the increase in power, reconnecting the AC power source to the high-power supply”.
Claim 10 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest  “ wherein said switching from the high-power mode of operation to a low-power mode of operation comprises connecting the AC power source to the low-power supply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836